DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 04/05/2022 have been entered. Claims 1-4, 6-18, and 21-22 remain pending in the application. Claims 1-4 and 6-13 have been amended, Claims 5 and 20 have been canceled, and Claims 21-22 are newly added. Applicant’s amendments to the Claims have overcome each and every 35 U.S.C. 112(b) rejection, however the amendments to the Specification have not overcome each and every objection previously set forth in the Non-final Office Action mailed 01/05/2022.
Drawings
The drawings were received on 04/05/2022.  These drawings are accepted.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the romper or coverall including the non-continuous waistband (Claim 19) and the pants having a third fastener mechanism located at the waist of the pants on the same body side as the first fastener mechanism (Claim 22) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The use of the term “Velcro”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Objections
Claims 2, 6-8, 14, and 22 are objected to because of the following informalities: 
Claim 2 recites “at the waist of the shorts” in line 2 which should read “at the waistband of the shorts” to provide proper antecedent basis for the waist. From paragraph [0039] of the newly amended specification, it is clear that “the waist” and “the waistband” are used interchangeably as they have the same reference character. 
Claim 6 recites “wherein the first fastener mechanism or the second fastener mechanism includes a hook and loop fastener,” which conflicts with the limitations “wherein the first fastener mechanism includes a first zipper” and “wherein the second fastener mechanism includes a second zipper” as recited in Claim 1, from which Claim 6 depends. From the instant specification, it is clear that these fasteners are recited as alternatives to each other and are not meant to be used together, therefore the limitation of Claim 6 will be interpreted as the first or second fastener mechanism being a hook and loop fastener rather than a zipper.
Claim 7 recites “wherein the first or second fastener mechanisms include one or more magnetic fasteners,” which conflicts with the limitations “wherein the first fastener mechanism includes a first zipper” and “wherein the second fastener mechanism includes a second zipper” as recited in Claim 1, from which Claim 7 depends. From the instant specification, it is clear that these fasteners are recited as alternatives to each other and are not meant to be used together, therefore the limitation of Claim 7 will be interpreted as the first or second fastener mechanism being one or more magnetic fasteners rather than a zipper.
Claim 8 recites “wherein the first or second fastener mechanisms include one or more snap fasteners,” which conflicts with the limitations “wherein the first fastener mechanism includes a first zipper” and “wherein the second fastener mechanism includes a second zipper” as recited in Claim 1, from which Claim 8 depends. From the instant specification, it is clear that these fasteners are recited as alternatives to each other and are not meant to be used together, therefore the limitation of Claim 8 will be interpreted as the first or second fastener mechanism being one or more snap fasteners rather than a zipper.
Claim 14 recites “at the waist of the first garment” in line 2 which should read “at the waistband of the first garment” to provide proper antecedent basis for the waist. From paragraph [0039] of the newly amended specification, it is clear that “the waist” and “the waistband” are used interchangeably as they have the same reference character.
Claim 22 recites “at the waist of the pants” in line 2 which should read “at the waistband of the pants” to provide proper antecedent basis for the waist. From paragraph [0039] of the newly amended specification, it is clear that “the waist” and “the waistband” are used interchangeably as they have the same reference character.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the phrase “wherein the garment structure includes a flexible waistband” which renders the claim indefinite. In Claim 1, from which Claim 3 depends, the phrase “wherein the garment structure includes a non- continuous waistband” has already been positively claimed, so it is unclear if the limitation in Claim 3 is referring to a second waistband that is different from the waistband recited in Claim 1, or if the limitation in Claim 3 is referring to the same waistband as in Claim 1. For purposes of examination, this limitation will be interpreted as referring to the same waistband of Claim 1. If this is interpretation corresponds to how the limitation was intended, Examiner respectfully suggests amending the limitation of Claim 3 to read “wherein the non-continuous waistband is flexible.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Shih (US 2009/0320175) in view of McKenzie et al. (US 5802611) and Smith et al. (US 5008962).
Regarding Claim 1, Shih teaches a garment (Fig. 1J), comprising: a garment structure formed of a fabric material (paragraph [0138], “multifunctional garment or trappings according to a first preferred embodiment of the present invention is illustrated, wherein the multifunctional garment or trapping comprises an article 1,” wherein a garment is made of fabric), wherein the garment structure includes a front portion (see annotated Fig.) operable to cover a front portion of a wearer's body and a back portion (see annotated Fig.) operable to cover a back portion of the wearer's body (fig. 1j shows the front and back portions being operable to cover their respective portions of the body), and wherein the front and back portion are joined along a second body side opposite the first body side (annotated fig. 1j shows the front and back portion being joined along a second body side); a first fastener mechanism (19a,b) extending along the first body side (see annotated Fig.) of the garment structure, wherein the first fastener mechanism includes a first zipper operable by the wearer to join the front portion to the back portion to create a torso opening (see annotated Fig.) for the wearer (fig. 1j shows the first fastener (19a,b) being a zipper and joining the front and back portions together to form a torso opening; paragraph [0143], “the first and second zippers 19a, 19b”); and a second fastener mechanism (17a-d) extending along an inseam of the garment structure (Figs. 1i,j show the second fastener mechanism extending along an inseam of the garment), wherein the second fastener mechanism includes a second zipper operable by the wearer to join the front portion to the back portion to create a first leg opening (see annotated Fig.) and a second leg opening (see annotated Fig.) for the wearer (annotated fig. 1j shows the second fastener mechanism joining the front and back portions to create two leg openings; paragraph [0143] discloses “buckling the first connecting means (buttons) 17a and the fourth connecting means (buttonholes) 17d, and buckling the second connecting means (buttonholes) 17b and the third connecting means (buttons) 17c of other side parts of the skirt, so as to form two trouser legs,” however paragraph [0202] further discloses “The above mentioned examples illustrate that the connecting means are paired as buttons and buttonholes. It is appreciated that the connecting means can be paired as zippers,” therefore the second fastener mechanism can obviously be a second zipper).
Shih does not teach the garment being shorts and wherein the garment structure includes a non-continuous waistband having an opening along a first body side.
Attention is drawn to McKenzie et al., which teaches an analogous article of apparel. McKenzie et al. teaches shorts (16) (col. 3 ll. 43, “the shorts 16”), comprising: a garment structure formed of a fabric material, wherein the garment structure includes a front portion (see annotated Fig.) operable to cover a front portion of a wearer's body and a back portion (see annotated Fig.) operable to cover a back portion of the wearer's body (Fig. 2 shows the front and back portions of the garment being operable to cover a front and back of a wearer), wherein the garment structure includes a waistband (32), and wherein the front portion and back portion are joined along a second body side opposite the first body side (annotated fig. 2 shows the front and back portions being joined along a second body side opposite the first body side); a first fastener mechanism (16C) extending along a first body side of the garment structure, wherein the first fastener mechanism includes a first zipper operable by the wearer to join the front portion to the back portion to create a torso opening (see annotated Fig.) for the wearer (fig. 2 shows the first fastener (16C) extending along a first body side of the garment and joining the front and back portions to create a torso opening; the first fastener is shown as buttons, however col. 3 ll. 9-11 discloses “the attachment means described is not limited to buttons and apertures. Other suitable attachment means such as Velcro .RTM., zippers, snaps, etc. may be used,” therefore the first fastener may obviously be a zipper); and a second fastener mechanism (16F) extending along an inseam of the garment structure, wherein the second fastener mechanism includes a second zipper operable by the wearer to join the front portion to the back portion to create a first leg opening and a second leg opening for the wearer (Fig. 2 shows the second fastener (16F) extending along an inseam of the garment structure to join the front and back portions to create a first and second leg opening; the second fastener is shown as buttons, however col. 3 ll. 9-11 discloses “the attachment means described is not limited to buttons and apertures. Other suitable attachment means such as Velcro. RTM., zippers, snaps, etc. may be used,” therefore the second fastener may obviously be a zipper).
Attention is drawn to Smith et al. which teaches an analogous article of apparel. Smith et al. teaches a garment, comprising: a garment structure (10) formed of a fabric material (col. 5 ll. 37-40, “both conventional natural and synthetic fabrics and paper-related materials and other disposables may be used to manufacture the present trousers”), wherein the garment structure includes a front portion (see annotated Fig.) operable to cover a front portion of a wearer's body and a back portion (see annotated Fig.) operable to cover a back portion of the wearer's body (Fig. 3 shows the front and back portions operable to cover the front and back portions of the wearer, respectively), wherein the garment structure includes a non-continuous waistband (see annotated Fig.) having an opening along a first body side (annotated fig. 3 shows the waistband having an opening along a first body side), and wherein the front portion and back portion are joined along a second body side opposite the first body side (annotated fig. 1 shows the front and back portion being joined along a second body side opposite a first body side); a first fastener mechanism (27) extending along a first body side of the garment structure, wherein the first fastener mechanism is operable by the wearer to join the front portion to the back portion to create a torso opening (see annotated Fig.) for the wearer (Figs. 2 and 3 show the first fastener mechanisms (27) extending along a first body side of the garment and being operable to joining the front portion to the back portion to create a torso opening).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shih to include the teachings of McKenzie et al. such that the garment is shorts as it is no more than the simple substitution of one lower body garment known in the art for another, as the modification would provide no expected results or change in function as a lower body covering; and further to modify Shih to include the teachings of Smith et al. such that the garment structure includes a non-continuous waistband having an opening along a first body side so that the garment is more easily put on by the wearer, especially as Shih teaches an opening along the first body side, however the opening is not specifically disclosed as being part of a waistband. 
Regarding Claim 2, modified Shih teaches all of the limitations of the shorts of Claim 1, as discussed in the rejections above. Shih further teaches wherein the garment structure includes a third fastener mechanism (8) located at the waist of the shorts on the same body side as the first fastener mechanism (19a, b) (paragraph [0143], “The waist size of the trouser is adjusted by the rubber band 8,” wherein the rubber band is considered as equivalent to the third fastener mechanism. Examiner notes that Figs. 1i, j does not show the rubber band, however Fig. 1c shows the rubber band (8) being a draw string fastener that fastens at its ends at the waist of the skirt on the same body side as the first fastener (19a, b). Fig. 1c is another formation of the garment structure as shown in Fig. 1i, j).
Regarding Claim 3, modified Shih teaches all of the limitations of the shorts of Claim 1. Shih further teaches wherein the first fastener mechanism is operable by the wearer to join the front portion to the back portion to close the body side of the shorts (Fig. 1j shows the first fastener (19a, b) joining the front and back portions to close the body side of the garment).
Shih does not teach wherein the garment structure includes a flexible waistband, and wherein the first fastener mechanism does not penetrate the waistband.
Attention is drawn to Smith et al. which teaches an analogous article of apparel. Smith et al. teaches a garment, comprising: a garment structure (10) formed of a fabric material (col. 5 ll. 37-40, “both conventional natural and synthetic fabrics and paper-related materials and other disposables may be used to manufacture the present trousers”), wherein the garment structure includes a front portion (see annotated Fig.) operable to cover a front portion of a wearer's body and a back portion (see annotated Fig.) operable to cover a back portion of the wearer's body (Fig. 3 shows the front and back portions operable to cover the front and back portions of the wearer, respectively), wherein the garment structure includes a non-continuous waistband (see annotated Fig.) having an opening along a first body side (annotated fig. 3 shows the waistband having an opening along a first body side), and wherein the front portion and back portion are joined along a second body side opposite the first body side (annotated fig. 1 shows the front and back portion being joined along a second body side opposite a first body side); a first fastener mechanism (27) extending along a first body side of the garment structure, wherein the first fastener mechanism is operable by the wearer to join the front portion to the back portion to create a torso opening (see annotated Fig.) for the wearer (Figs. 2 and 3 show the first fastener mechanisms (27) extending along a first body side of the garment and being operable to joining the front portion to the back portion to create a torso opening). Smith et al. further teaches wherein the garment structure (10) includes a flexible waistband (14), wherein the first fastener mechanism (27) does not penetrate the waistband (fig. 3 shows wherein the first fastener mechanism (27) does not penetrate the waistband), wherein the first fastener mechanism is operable by the wearer to join the front portion to the back portion to close the body side of the garment (annotated fig. 2 shows wherein the first fastener mechanism is operable by the wearer to join the front and back portions to close the body side of the garment, compared to the open configuration shown in Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shih to include the teachings of Smith et al. such that the garment structure includes a flexible waistband, wherein the first fastener mechanism does not penetrate the waistband so that the waistband remains unencumbered by the first fastener and therein increases the comfort of the wearer.
Regarding Claim 4, modified Shih teaches all of the limitations of the shorts of Claim 1, as discussed in the rejections above. Shih further teaches wherein the garment structure includes a third fastener mechanism (19f) extending along a second body side (see annotated Fig.) of the garment structure, wherein the third fastener mechanism is operable by the wearer to join the front portion to the back portion to create a torso opening for the wearer after the first fastener mechanism has been fastened (Fig. 1j shows the third fastener (19f) disposed on a second body side and joining the front and back portions of the body to form the torso opening).
Regarding Claim 6, modified Shih teaches all of the limitations of the shorts of Claim 1, as discussed in the rejections above. Shih further teaches wherein the first fastener mechanism (19a, b) or the second fastener (17a-d) mechanism includes hook and loop fasteners (paragraph [0202], “It is appreciated that the connecting means can be paired as zippers, Velcro, or other components having the similar detachable open and close functions, such as snap buttons, magnetic buttons or hook and eyes, for selectively retaining said article between an open position and a closed position. Likewise, the detachable connecting components can be buttons, zippers, Velcro, and any detachably detached components formed by any producing ways,” (emphasis added) wherein the connecting means and detachable connecting components are referring to the first (19a, b) and second (17a-d) fasteners).
Regarding Claim 7, modified Shih teaches all of the limitations of the shorts of Claim 1, as discussed in the rejections above. Shih further teaches wherein the first (19a, b) or second (17a-d) fastener mechanisms include one or more magnetic fasteners (paragraph [0202], “It is appreciated that the connecting means can be paired as zippers, Velcro, or other components having the similar detachable open and close functions, such as snap buttons, magnetic buttons or hook and eyes, for selectively retaining said article between an open position and a closed position. Likewise, the detachable connecting components can be buttons, zippers, Velcro, and any detachably detached components formed by any producing ways,” (emphasis added) wherein the connecting means and detachable connecting components are referring to the first (19a, b) and second (17a-d) fasteners).
Regarding Claim 8, modified Shih teaches all of the limitations of the shorts of Claim 1, as discussed in the rejections above. Shih further teaches wherein the first (19a, b) or second (17a-d) fastener mechanisms include one or more snap fasteners (paragraph [0202], “It is appreciated that the connecting means can be paired as zippers, Velcro, or other components having the similar detachable open and close functions, such as snap buttons, magnetic buttons or hook and eyes, for selectively retaining said article between an open position and a closed position. Likewise, the detachable connecting components can be buttons, zippers, Velcro, and any detachably detached components formed by any producing ways,” (emphasis added) wherein the connecting means and detachable connecting components are referring to the first (19a, b) and second (17a-d) fasteners).
Regarding Claim 10, modified Shih teaches all of the limitations of the shorts of Claim 1, as discussed in the rejections above. Shih does not explicitly teach wherein the waistband includes a drawstring, however as modified above Shih does have a waistband, and as Shih teaches a drawstring at the waist of the garment (paragraph [0143], “The waist size of the trouser is adjusted by the rubber band 8,” wherein the rubber band is considered as equivalent to the drawstring. Examiner notes that Figs. 1i, j does not show the rubber band, however Fig. 1c shows the rubber band (8) being a draw string fastener that fastens at its ends at the waist of the skirt on the same body side as the first fastener (19a, b). Fig. 1c is another formation of the garment structure as shown in Fig. 1i, j), therefore the waistband of Shih as modified would obviously include a drawstring so as to adjust the tightness of the garment around the waist of the wearer.
 Regarding Claim 11, modified Shih teaches all of the limitations of the garment of Claim 1, as discussed in the rejections above. 
Shih does not teach wherein the waistband is flexible.
Attention is drawn to Smith et al. which teaches an analogous article of apparel. Smith et al. teaches a garment, comprising: a garment structure (10) formed of a fabric material (col. 5 ll. 37-40, “both conventional natural and synthetic fabrics and paper-related materials and other disposables may be used to manufacture the present trousers”), wherein the garment structure includes a front portion (see annotated Fig.) operable to cover a front portion of a wearer's body and a back portion (see annotated Fig.) operable to cover a back portion of the wearer's body (Fig. 3 shows the front and back portions operable to cover the front and back portions of the wearer, respectively), wherein the garment structure includes a non-continuous waistband (see annotated Fig.) having an opening along a first body side (annotated fig. 3 shows the waistband having an opening along a first body side), and wherein the front portion and back portion are joined along a second body side opposite the first body side (annotated fig. 1 shows the front and back portion being joined along a second body side opposite a first body side); a first fastener mechanism (27) extending along a first body side of the garment structure, wherein the first fastener mechanism is operable by the wearer to join the front portion to the back portion to create a torso opening (see annotated Fig.) for the wearer (Figs. 2 and 3 show the first fastener mechanisms (27) extending along a first body side of the garment and being operable to joining the front portion to the back portion to create a torso opening). Smith et al. further teaches wherein the waistband (see annotated Fig.) is flexible (annotated fig. 3 shows the waistband being flexible as the first fastener mechanism (27) is unzipped, Fig. 1 shows the garment being worn by the wearer, therein the waistband is obviously flexible).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shih to include the teachings of Smith et al. such that the waistband is flexible so that the wearer is comfortable when wearing the shorts and so that the shorts can be easily doffed and donned by the wearer when needed. 
Regarding Claim 12, modified Shih teaches all of the limitations of the garment of Claim 1, as discussed in the rejections above. 
Shih does not teach wherein the shorts include a pocket.
Attention is drawn to Smith et al. which teaches an analogous article of apparel. Smith et al. teaches a garment, comprising: a garment structure (10) formed of a fabric material (col. 5 ll. 37-40, “both conventional natural and synthetic fabrics and paper-related materials and other disposables may be used to manufacture the present trousers”), wherein the garment structure includes a front portion (see annotated Fig.) operable to cover a front portion of a wearer's body and a back portion (see annotated Fig.) operable to cover a back portion of the wearer's body (Fig. 3 shows the front and back portions operable to cover the front and back portions of the wearer, respectively), wherein the garment structure includes a non-continuous waistband (see annotated Fig.) having an opening along a first body side (annotated fig. 3 shows the waistband having an opening along a first body side), and wherein the front portion and back portion are joined along a second body side opposite the first body side (annotated fig. 1 shows the front and back portion being joined along a second body side opposite a first body side); a first fastener mechanism (21) extending along a first body side of the garment structure, wherein the first fastener mechanism is operable by the wearer to join the front portion to the back portion to create a torso opening (see annotated Fig.) for the wearer (Figs. 2 and 3 show the first fastener mechanisms (21) extending along a first body side of the garment and being operable to joining the front portion to the back portion to create a torso opening). Smith et al. further teaches wherein the garment include a pocket (col. 5 ll. 43-44, “most pocket styles can be incorporated into the present trousers”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shih to include the teachings of Smith et al. such that the shirts include pockets so that the wearer is able to carry their small personal belongings such as keys or a phone, while keeping their hands free for carrying large objects or doing other activities for example. 

    PNG
    media_image1.png
    613
    903
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    575
    703
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    969
    960
    media_image3.png
    Greyscale


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shih (US 2009/0320175) in view of McKenzie et al. and Smith et al. (US 5008962), and further in view of Cavalier (US 5359731).
Regarding Claim 9, modified Shih teaches all of the limitations of the short of Claim 1, as discussed in the rejections above. 
Shih does not teach wherein the fabric material is moisture-resistant.
Attention is drawn to Cavalier, which teaches an analogous article of appeal. Cavalier teaches a garment, comprising: a garment structure (10) formed of a fabric material (col. 5 ll. 22-25, “The garment of this invention can be fabricated from any suitable fabric or materials conventionally used for fabricating rainwear, such as nylon, polyester, acrylics, polyolefins, cotton, wool, etc.”), wherein the garment structure includes a front portion (16) operable to cover a front portion of a wearer's body and a back portion (see annotated Fig.) operable to cover a back portion of the wearer's body (annotated fig. 2 shows wherein the front and back portions are operable to cover the front and back portions of the wearer, respectively); a first fastener mechanism (22a) extending along a first body side of the garment structure, wherein the first fastener mechanism includes a zipper (col. 4 ll. 37, “slide fastener 22a,” wherein a slide fastener is equivalent to a zipper) operable by the wearer to join the front portion to the back portion to create a torso opening (see annotated Fig.) for the wearer (annotated fig. 2 shows the first fastener mechanism (22a) joining the front and back portions to form a torso opening). Cavalier further teaches wherein the fabric material is moisture-resistant (col. 5 ll. 22-27, “The garment of this invention can be fabricated from any suitable fabric or materials conventionally used for fabricating rainwear, such as nylon, polyester, acrylics, polyolefins, cotton, wool, etc. Where necessary or appropriate the material or fabric can be subjected to processes that render the fabric water-resistant,” wherein water resistant is considered as being equivalent to moisture resistant).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shih to include the teachings of Cavalier such that the fabric material is moisture resistant so as to keep the wearer relatively dry while wearing the shorts. 

    PNG
    media_image4.png
    689
    812
    media_image4.png
    Greyscale

Claims 13-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Segal (US 2007/0017000) in view of Shih (US 2009/0320175) and Smith et al. (US 5008962).
Regarding Claim 13, Segal teaches a method for changing into a first garment from a second garment, comprising: sliding the first garment (10) over the second garment (70), wherein a garment structure of the first garment includes a front portion (30) operable to cover a front portion of a wearer's body and a back portion (40) operable to cover a back portion of the wearer's body (figs. 3 and 4 show the front (30) and back (40) portions of the garment (10) being operable to cover the front and back of the wearer), wherein the garment structures includes a waistband (20), and wherein the front portion (30) and back portion (40) are joined along a second body side opposite the first body side (fig. 1 shows the second body side of the garment, wherein the front and back portions are joined at the second body side at the waistband (20)) and removing the second garment (70) from underneath the first garment (10) (paragraph [0022], “the cover garment 10 is pulled up over the wet swimsuit 70 so that the waistband 20 of the cover garment 10 is slightly above the waist of the swimsuit… The swimsuit 70 can then be pulled down and removed in a single uninterrupted motion while the front and rear panels 30, 40 remain in covering relation to the user's private areas below the waist.”).
Segal does not teach  the waistband being noncontinuous, a first fastener mechanism of the first garment to join the front portion to the back portion to create a torso opening for the wearer, wherein the first fastener mechanism includes a first zipper extending along a first body side of the garment structure; and fastening a second fastener mechanism of the first garment to join the front portion to the back portion to create a first leg opening and a second leg opening for the wearer, wherein the second fastener mechanism includes a second zipper extending along an inseam of the garment structure, wherein the second fastener mechanism is operable by the wearer.
Attention is drawn to Shih, which teaches an analogous article of apparel. Shih teaches a first garment (1), fastening a first fastener mechanism (19a,b) of the first garment (1) to join the front portion (see annotated Fig.) to the back portion (see annotated Fig.) to create a torso opening (see annotated Fig.) for the wearer, wherein the first fastener mechanism (19a, b) includes a first zipper extending along a first body side (see annotated Fig.) of the garment structure (1) (fig. 1j shows the first fastener (19a,b) joining the front and back portions together to form a torso opening along the first body side; paragraph [0143], “The first and second zippers 19a, 19b… are zipped up, so that the trouser is formed as shown in FIG. 1j”); and fastening a second fastener mechanism (17a-d) of the first garment (1) to join the front portion to the back portion to create a first leg opening and a second leg opening for the wearer, wherein the second fastener mechanism includes a second zipper extending along an inseam of the garment structure, wherein the second fastener mechanism is operable by the wearer (annotated fig. 1j shows the second fastener mechanism extending along the inseam and joining the front and back portions to create two leg openings; paragraph [0143], “buckling the first connecting means (buttons) 17a and the fourth connecting means (buttonholes) 17d, and buckling the second connecting means (buttonholes) 17b and the third connecting means (buttons) 17c of other side parts of the skirt, so as to form two trouser legs”).
Attention is drawn to Smith et al. which teaches an analogous article of apparel. Smith et al. teaches a garment, comprising: a garment structure (10) wherein the garment structure includes a front portion (see annotated Fig.) operable to cover a front portion of a wearer's body and a back portion (see annotated Fig.) operable to cover a back portion of the wearer's body (Fig. 3 shows the front and back portions operable to cover the front and back portions of the wearer, respectively), wherein the garment structure includes a non-continuous waistband (see annotated Fig.) having an opening along a first body side (annotated fig. 3 shows the waistband having an opening along a first body side), and wherein the front portion and back portion are joined along a second body side opposite the first body side (annotated fig. 1 shows the front and back portion being joined along a second body side opposite a first body side); a first fastener mechanism (27) extending along a first body side of the garment structure, wherein the first fastener mechanism is operable by the wearer to join the front portion to the back portion to create a torso opening (see annotated Fig.) for the wearer (Figs. 2 and 3 show the first fastener mechanisms (27) extending along a first body side of the garment and being operable to joining the front portion to the back portion to create a torso opening).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Segal to include the teaching of Shih such that the first garment has a first and second fastener that can create a torso opening and leg openings for the wearer so that the wearer is more securely covered by the leg portions of the first garment after changing out of the second garment, as the leg portions wrap around the individual legs and lower torso of the wearer, and further to modify Segal to include the teachings of Smith et al. such that the garment structure includes a non-continuous waistband having an opening along a first body side so that the garment is more easily put on by the wearer. Examiner notes that as modified Segal teaches all of the claimed structure, the method steps such as “fastening” would have obviously been performed under normal use and operation of the first garment. Therefore, the method steps as claimed are not novel. 
Regarding Claim 14, Segal teaches all of the limitations of the method of Claim 13, as discussed in the rejections above. 
Segal does not teach fastening a third fastener mechanism located at the waist of the first garment on the same body side as the first fastener mechanism.
Attention is drawn to Shih, which teaches an analogous article of apparel. Shih teaches fastening a first fastener mechanism (19a,b) of the first garment (1) to join the front portion (see annotated Fig.) to the back portion (see annotated Fig.) to create a torso opening (see annotated Fig.) for the wearer (fig. 1j shows the first fastener (19a,b) joining the front and back portions together to form a torso opening; paragraph [0143], “The first and second zippers 19a, 19b… are zipped up, so that the trouser is formed as shown in FIG. 1j”), wherein the first fastener mechanism (19a, b) extends along a first body side (see annotated Fig.) of the garment structure (1); and fastening a second fastener mechanism (17a-d) of the first garment (1) to join the front portion to the back portion to create a first leg opening and a second leg opening for the wearer, wherein the second fastener mechanism extends along an inseam of the garment structure, wherein the second fastener mechanism is operable by the wearer (annotated fig. 1j shows the second fastener mechanism extending along the inseam and joining the front and back portions to create two leg openings; paragraph [0143], “buckling the first connecting means (buttons) 17a and the fourth connecting means (buttonholes) 17d, and buckling the second connecting means (buttonholes) 17b and the third connecting means (buttons) 17c of other side parts of the skirt, so as to form two trouser legs”). Shih further teaches fastening a third fastener mechanism (8) located at the waist of the garment on the same body side as the first fastener mechanism (19a, b) (paragraph [0143], “The waist size of the trouser is adjusted by the rubber band 8,” wherein the rubber band is considered as equivalent to the third fastener mechanism. Examiner notes that Figs. 1i, j does not show the rubber band, however Fig. 1c shows the rubber band (8) being a draw string fastener that can be fastened at its ends at the waist of the skirt on the same body side as the first fastener (19a, b). Fig. 1c is another formation of the garment structure as shown in Fig. 1i, j).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Segal to include the teachings of Shih such that the first garment includes a third fastener mechanism located at the waist of the first garment on the same body side as the first fastener mechanism that can fastened so that the waist of the garment can be adjusted to the fit of the wearer (paragraph [0143], “The waist size of the trouser is adjusted by the rubber band 8”). Examiner notes that as modified Segal teaches all of the claimed structure, the method steps such as “fastening” would have obviously been performed under normal use and operation of the first garment. Therefore, the method steps as claimed are not novel.
Regarding Claim 15, Segal teaches all of the limitations of the method of Claim 13, as discussed in the rejections above. 
Segal does not teach fastening a third fastener mechanism to join the front portion to the back portion to create a torso opening for the wearer after the first fastener mechanism has been fastened, wherein the third fastener mechanism extends along a second body side of the garment structure.
Attention is drawn to Shih, which teaches an analogous article of apparel. Shih teaches fastening a first fastener mechanism (19a,b) of the first garment (1) to join the front portion (see annotated Fig.) to the back portion (see annotated Fig.) to create a torso opening (see annotated Fig.) for the wearer (fig. 1j shows the first fastener (19a,b) joining the front and back portions together to form a torso opening; paragraph [0143], “The first and second zippers 19a, 19b… are zipped up, so that the trouser is formed as shown in FIG. 1j”), wherein the first fastener mechanism (19a, b) extends along a first body side (see annotated Fig.) of the garment structure (1); and fastening a second fastener mechanism (17a-d) of the first garment (1) to join the front portion to the back portion to create a first leg opening and a second leg opening for the wearer, wherein the second fastener mechanism extends along an inseam of the garment structure, wherein the second fastener mechanism is operable by the wearer (annotated fig. 1j shows the second fastener mechanism extending along the inseam and joining the front and back portions to create two leg openings; paragraph [0143], “buckling the first connecting means (buttons) 17a and the fourth connecting means (buttonholes) 17d, and buckling the second connecting means (buttonholes) 17b and the third connecting means (buttons) 17c of other side parts of the skirt, so as to form two trouser legs”). Shih further teaches fastening a third fastener (19f) mechanism to join the front portion to the back portion to create a torso opening for the wearer after the first fastener mechanism has been fastened, wherein the third fastener (19f) mechanism extends along a second body (see annotated Fig.) side of the garment structure (Fig. 1j shows the third fastener mechanism being fastened to form the torso portion, wherein the first and third fasteners could be fastened in any order, including the third fastening being fastened after the first fastener). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Segal to include the teachings of Shih such that the first garment includes a third fastener that extends along a second body side of the first garment so that the wearer can more easily don the first garment over the second garment. Examiner notes that as modified Segal teaches all of the claimed structure, the method steps such as “fastening” would have obviously been performed under normal use and operation of the first garment. Therefore, the method steps as claimed are not novel.
Regarding Claim 16, Segal teaches all of the limitations of the method of Claim 13, as discussed in the rejections above. 
Segal does not teach tying a drawstring of the first garment, wherein the drawstring wraps around a torso of the wearer.
Attention is drawn to Shih, which teaches an analogous article of apparel. Shih teaches fastening a first fastener mechanism (19a,b) of the first garment (1) to join the front portion (see annotated Fig.) to the back portion (see annotated Fig.) to create a torso opening (see annotated Fig.) for the wearer (fig. 1j shows the first fastener (19a,b) joining the front and back portions together to form a torso opening; paragraph [0143], “The first and second zippers 19a, 19b… are zipped up, so that the trouser is formed as shown in FIG. 1j”), wherein the first fastener mechanism (19a, b) extends along a first body side (see annotated Fig.) of the garment structure (1); and fastening a second fastener mechanism (17a-d) of the first garment (1) to join the front portion to the back portion to create a first leg opening and a second leg opening for the wearer, wherein the second fastener mechanism extends along an inseam of the garment structure, wherein the second fastener mechanism is operable by the wearer (annotated fig. 1j shows the second fastener mechanism extending along the inseam and joining the front and back portions to create two leg openings; paragraph [0143], “buckling the first connecting means (buttons) 17a and the fourth connecting means (buttonholes) 17d, and buckling the second connecting means (buttonholes) 17b and the third connecting means (buttons) 17c of other side parts of the skirt, so as to form two trouser legs”). Shih further teaches tying a drawstring (9) of the first garment, wherein the drawstring wraps around a torso of the wearer (paragraph [0143], “The waist size of the trouser is adjusted by the rubber band 8,” wherein the rubber band is considered as equivalent to the drawstring. Examiner notes that Figs. 1i, j does not show the rubber band, however Fig. 1c shows the rubber band (8) being a draw string fastener that fastens at its ends at the waist of the skirt on the same body side as the first fastener (19a, b) and extends around the torso of the wearer. Fig. 1c is another formation of the garment structure as shown in Fig. 1i, j).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Segal to include the teachings of Shih such that the first garment includes a drawstring that wraps around the torso of the wearer so that the size of the waist can be adjusted to fit the wearer (paragraph [0143], “The waist size of the trouser is adjusted by the rubber band 8”). Examiner notes that as modified Segal teaches all of the claimed structure, the method steps such as “tying” would have obviously been performed under normal use and operation of the first garment. Therefore, the method steps as claimed are not novel.
Regarding Claim 18, Segal teaches all of the limitations of the method of Claim 13, as discussed in the rejections above. 
Segal does not teach wherein the first garment is pants.
Attention is drawn to Shih, which teaches an analogous article of apparel. Shih teaches fastening a first fastener mechanism (19a,b) of the first garment (1) to join the front portion (see annotated Fig.) to the back portion (see annotated Fig.) to create a torso opening (see annotated Fig.) for the wearer (fig. 1j shows the first fastener (19a,b) joining the front and back portions together to form a torso opening; paragraph [0143], “The first and second zippers 19a, 19b… are zipped up, so that the trouser is formed as shown in FIG. 1j”), wherein the first fastener mechanism (19a, b) extends along a first body side (see annotated Fig.) of the garment structure (1); and fastening a second fastener mechanism (17a-d) of the first garment (1) to join the front portion to the back portion to create a first leg opening and a second leg opening for the wearer, wherein the second fastener mechanism extends along an inseam of the garment structure, wherein the second fastener mechanism is operable by the wearer (annotated fig. 1j shows the second fastener mechanism extending along the inseam and joining the front and back portions to create two leg openings; paragraph [0143], “buckling the first connecting means (buttons) 17a and the fourth connecting means (buttonholes) 17d, and buckling the second connecting means (buttonholes) 17b and the third connecting means (buttons) 17c of other side parts of the skirt, so as to form two trouser legs”). Shih further teaches wherein the first garment is pants (paragraph [0143] “A fourth formation of the first preferred embodiment of the present invention is described below: based on the skirt of FIG. 1d, a pair of trousers is formed”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Segal to include the teachings of Shih such that the first garment is a pair of pants as it is the simple substitution of one known lower body garment for another, and further as pants would provide greater coverage and protection for the wearer.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Segal (US 2007/0017000) in view of Shih (US 2009/0320175) and Smith et al. (US 5008962), and further in view of McKenzie et al. (US 5802611).
Regarding Claim 17, Segal teaches all of the limitations of the method of Claim 13, as discussed in the rejections above. 
Segal does not teach wherein the first garment is shorts.
Attention is drawn to McKenzie et al., which teaches an analogous article of apparel. McKenzie et al. teaches a garment (16), comprising: a front portion (see annotated Fig.) operable to cover a front portion of a wearer's body and a back portion (see annotated Fig.) operable to cover a back portion of the wearer's body (Fig. 2 shows the front and back portions of the garment being operable to cover a front and back of a wearer); a first fastener mechanism (16C) extending along a first body side of the garment structure, wherein the first fastener mechanism includes a zipper operable by the wearer to join the front portion to the back portion to create a torso opening (see annotated Fig.) for the wearer (fig. 2 shows the first fastener (16C) extending along a first body side of the garment and joining the front and back portions to create a torso opening; the first fastener is shown as buttons, however col. 3 ll. 9-11 discloses “the attachment means described is not limited to buttons and apertures. Other suitable attachment means such as Velcro .RTM., zippers, snaps, etc. may be used,” therefore the first fastener may obviously be a zipper); and a second fastener mechanism (16F) including a second zipper extending along an inseam of the garment structure, wherein the second fastener mechanism is operable by the wearer to join the front portion to the back portion to create a first leg opening and a second leg opening for the wearer (Fig. 2 shows the second fastener (16F) extending along an inseam of the garment structure to join the front and back portions to create a first and second leg opening; the second fastener is shown as buttons, however col. 3 ll. 9-11 discloses “the attachment means described is not limited to buttons and apertures. Other suitable attachment means such as Velcro. RTM., zippers, snaps, etc. may be used,” therefore the second fastener may obviously be a zipper). McKenzie et al. further teaches wherein the garment (16) is shorts (col. 3 ll. 43, “the shorts 16”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Segal to include the teachings of McKenzie et al. such that the first garment is shorts as it is the simple substitution of one known lower body garment for another, and further as shorts would provide greater coverage and protection for the wearer.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Segal (US 2007/0017000) in view of Shih (US 2009/0320175) and Smith et al. (US 5008962), and further in view of Cavalier (US 5359731).
Regarding Claim 19, Segal teaches all of the limitations of the method of Claim 13, as discussed in the rejections above. 
Segal does not teach wherein the first garment is a romper or coverall.
Attention is drawn to Cavalier, which teaches analogous article of apparel. Cavalier teaches a garment, comprising: a front portion (16) operable to cover a front portion of a wearer's body and a back portion (see annotated Fig.) operable to cover a back portion of the wearer's body (annotated fig. 2 shows wherein the front and back portions are operable to cover the front and back portions of the wearer, respectively); a first fastener mechanism (22a) including a first zipper (col. 4 ll. 37, “slide fastener 22a,” wherein a slide fastener is equivalent to a zipper) extending along a first body side of the garment structure, wherein the first fastener mechanism is operable by the wearer to join the front portion to the back portion to create a torso opening (see annotated Fig.) for the wearer (annotated fig. 2 shows the first fastener joining the front and back portions to form a torso opening). Cavalier further teaches wherein the garment (10) is a romper or a coverall (Fig. 1 shows the garment (10) being a romper).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Segal to include the teachings of Cavalier such that the first garment is a romper or coverall as it is the simple substitution of one known lower body garment for another, and further as a romper or coverall would provide greater coverage and protection for the wearer.
Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over McKenzie et al. (US 5802611) in view of Smith et al. (US 5008962).
Regarding Claim 21, McKenzie et al. teaches pants (1), comprising: a garment structure formed of a fabric material (col. 2 ll. 68, “the trousers 1 are formed from a fabric shell”), wherein the garment structure includes a front portion (portion of pants (1) shown in fig. 1) operable to cover a front portion of a wearer's body and a back portion (shown in fig. 4) operable to cover a back portion of the wearer's body (Fig. 1 shows the front portion of the garment being operable to cover a front of a wearer, the back portion is not clearly shown, but obviously would cover the back of the wearer as shown in fig. 4), wherein the garment structure includes a waistband (32), and wherein the front portion and back portion are joined along a second body side opposite the first body side (annotated fig. 1 shows the front and back portions being joined along a second body side opposite the first body side); a first fastener mechanism (16C) extending along a first body side of the garment structure, wherein the first fastener mechanism includes a first zipper operable by the wearer to join the front portion to the back portion to create a torso opening (see annotated Fig.) for the wearer (fig. 2 shows the first fastener (16C) extending along a first body side of the garment and joining the front and back portions to create a torso opening; the first fastener is shown as buttons, however col. 3 ll. 9-11 discloses “the attachment means described is not limited to buttons and apertures. Other suitable attachment means such as Velcro .RTM., zippers, snaps, etc. may be used,” therefore the first fastener may obviously be a zipper); and a second fastener mechanism (16F) extending along an inseam of the garment structure, wherein the second fastener mechanism includes a second zipper operable by the wearer to join the front portion to the back portion to create a first leg opening and a second leg opening for the wearer (Fig. 2 shows the second fastener (16F) extending along an inseam of the garment structure to join the front and back portions to create a first and second leg opening; the second fastener is shown as buttons, however col. 3 ll. 9-11 discloses “the attachment means described is not limited to buttons and apertures. Other suitable attachment means such as Velcro. RTM., zippers, snaps, etc. may be used,” therefore the second fastener may obviously be a zipper).
Attention is drawn to Smith et al. which teaches an analogous article of apparel. Smith et al. teaches pants, comprising: a garment structure (10) formed of a fabric material (col. 5 ll. 37-40, “both conventional natural and synthetic fabrics and paper-related materials and other disposables may be used to manufacture the present trousers”), wherein the garment structure includes a front portion (see annotated Fig.) operable to cover a front portion of a wearer's body and a back portion (see annotated Fig.) operable to cover a back portion of the wearer's body (Fig. 3 shows the front and back portions operable to cover the front and back portions of the wearer, respectively), wherein the garment structure includes a non-continuous waistband (see annotated Fig.) having an opening along a first body side (annotated fig. 3 shows the waistband having an opening along a first body side), and wherein the front portion and back portion are joined along a second body side opposite the first body side (annotated fig. 1 shows the front and back portion being joined along a second body side opposite a first body side); a first fastener mechanism (27) extending along a first body side of the garment structure, wherein the first fastener mechanism is operable by the wearer to join the front portion to the back portion to create a torso opening (see annotated Fig.) for the wearer (Figs. 2 and 3 show the first fastener mechanisms (27) extending along a first body side of the garment and being operable to joining the front portion to the back portion to create a torso opening).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McKenzie et al. to include the teachings of Smith et al. such that the garment structure includes a non-continuous waistband having an opening along a first body side so that the garment is more easily put on by the wearer, or put onto the wearer by another person, especially as McKenzie et al. teaches the pants being made for bedridden patients (McKenzie col. 1 ll. 6-7).
Regarding Claim 22, McKenzie et al. teaches all of the limitations of the pants of Claim 21, as discussed in the rejections above.
McKenzie et al. does not teach wherein the garment structure includes a third fastener mechanism located at the waist of the pants on the same body side as the first fastener mechanism.
Attention is drawn to Smith et al. which teaches an analogous article of apparel. Smith et al. teaches a garment, comprising: a garment structure (10) formed of a fabric material (col. 5 ll. 37-40, “both conventional natural and synthetic fabrics and paper-related materials and other disposables may be used to manufacture the present trousers”), wherein the garment structure includes a front portion (see annotated Fig.) operable to cover a front portion of a wearer's body and a back portion (see annotated Fig.) operable to cover a back portion of the wearer's body (Fig. 3 shows the front and back portions operable to cover the front and back portions of the wearer, respectively), wherein the garment structure includes a non-continuous waistband (see annotated Fig.) having an opening along a first body side (annotated fig. 3 shows the waistband having an opening along a first body side), and wherein the front portion and back portion are joined along a second body side opposite the first body side (annotated fig. 1 shows the front and back portion being joined along a second body side opposite a first body side); a first fastener mechanism (27) extending along a first body side of the garment structure, wherein the first fastener mechanism is operable by the wearer to join the front portion to the back portion to create a torso opening (see annotated Fig.) for the wearer (Figs. 2 and 3 show the first fastener mechanisms (27) extending along a first body side of the garment and being operable to joining the front portion to the back portion to create a torso opening). Smith et al. further teaches wherein the garment structure includes a third fastener mechanism (28, 29) located at the waist of the pants on the same body side as the first fastener mechanism (27) (col. 3 ll. 55-57, “Hooks 28 and eyes 29 are incorporated in the waistband area near the trouser upper edge 14”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McKenzie et al. to include the teachings of Smith et al. such that the garment structure includes a third fastener mechanism located at the waist of the pants on the same body side as the first fastener mechanism for added stability and ease of fastening the first fastener mechanism (col. 3 ll. 55-59, “Hooks 28 and eyes 29 are incorporated in the waistband area near the trouser upper edge 14, for stability and for ease in commencing the mating/fastening operation of adjoining the fastener strips”).

    PNG
    media_image5.png
    402
    429
    media_image5.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-19, and 21-22 have been considered but are moot because of the new ground of rejection necessitated by amendment. Therefore, see aforementioned rejections for the argued missing limitations. 
Regarding the 35 U.S.C. 102 rejection of Claim 1 over Shih and over McKenzie et al., Applicant submits that neither Shih or McKenzie teach all of the limitations of the newly amended claim, specifically a non-continuous waistband having an opening along a first body side. However, such argument is moot in view of the new ground of rejection as set forth above in view of Shih, McKenzie et al., and Smith et al.
Regarding the 35 U.S.C. 103 rejection of Claim 1 over Cavalier in view of Lewis, Applicant submits that neither Cavalier or Lewis teach all of the limitations of the newly amended claim, specifically a non-continuous waistband having an opening along a first body side. However, such argument is moot in view of the new ground of rejection as set forth above in view of Shih, McKenzie et al., and Smith et al.
Regarding the 35 U.S.C. 103 rejection of Claim 13 over Segal in view of Shih, Applicant submits that neither Shih or Segal teach all of the limitations of the newly amended claim, specifically a non-continuous waistband having an opening along a first body side. However, such argument is moot in view of the new ground of rejection as set forth above in view of Segal, Shih, and Smith et al.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hockmeyer (US 1641487) teaches a pair of pants having a first zipper fastener extending down a side of the pair of pants and a second fastener at the waist of the pants on the same side as the first zipper fastener. Backus (US 5191659) teaches a pair of pants with a drawstring fastener at the waist of the pants and a first fastener mechanism extending down a first body side of the pants. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HALEY A SMITH whose telephone number is (571)272-6597. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HALEY A SMITH/Examiner, Art Unit 3732  

/KATHERINE M MORAN/Primary Examiner, Art Unit 3732